Citation Nr: 1026072	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
ankylosing spondylitis and degenerative disc disease/degenerative 
joint disease, currently evaluated as 10 percent disabling prior 
to August 26, 2008 and 20 percent disabling from August 26, 2008 
onward.

2.  Entitlement to service connection for a cerebral aneurysm as 
secondary to in-service head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 
1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the VA Special 
Processing Unit (Tiger Team) at the RO in Cleveland, Ohio and a 
January 2005 rating decision of the RO in Huntington, West 
Virginia.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Following the April 2009 certification of the instant appeal to 
the Board, the Veteran submitted written correspondence 
requesting a Board hearing at the RO.  This request, received by 
the Board in May 2009, is timely.  See 38 C.F.R. § 20.1304 
(2009).  As the Veteran requested the hearing in a timely 
fashion, and has not been provided a hearing in accordance with 
his request, it is appropriate to remand this case for due 
process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board or 
videoconference hearing before a Veterans Law 
Judge at the RO, and notify him of the 
scheduled hearing at the latest address of 
record.  This hearing is to be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


